ORDER

PER CURIAM.
Adriana Montgomery (“Wife”) appeals from a judgment entered in the Circuit Court of Platte County dissolving her marriage to George A. Montgomery (“Husband”). Specifically, Wife challenges the trial court’s division of the marital property. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).